

AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT
 
THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated
as of September 21, 2007, is made by and among Glowpoint, Inc., a Delaware
corporation (the “Company”) and the investors signatory hereto (the
“Investors”).
 
Preliminary Statement
 
WHEREAS, the parties hereto are parties to that certain Registration Rights
Agreement, dated as of March 31, 2006 (the “ Registration Rights Agreement”);
 
WHEREAS, the Company and the Investors desire to amend certain provisions of the
Registration Rights Agreement as described herein;
 
WHEREAS, Section 7(e) of the Registration Rights Agreement provides that the
Registration Rights Agreement may be amended on behalf of all parties thereto by
the Company and the Holders of three-fourths (3/4) of the Registrable Securities
outstanding; and
 
WHEREAS, the Investors are the Holders of at least three-fourths (3/4) of the
Registrable Securities outstanding.
 
    NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
 
1.  Capitalized Terms. Capitalized terms used, but not defined, herein, shall
have the meanings ascribed to such terms in the Registration Rights Agreement.
 
2.  Amendments to Registration Rights Agreement.
 
(a)  Effectiveness Date. The definition of “Effectiveness Date” in Section 1 of
the Registration Rights Agreement is hereby deleted in its entirety and the
following new definition shall be substituted in lieu thereof:
 
“ “Effectiveness Date” means, subject to Section 2(b) hereof, with respect to
the Registration Statement the earlier of (A) the ninetieth (90th) day following
the Filing Date or (B) the date which is within three (3) Business Days of the
date on which the Commission informs the Company that (i) the Commission will
not review the Registration Statement or (ii) the Company may request the
acceleration of the effectiveness of the Registration Statement and the Company
makes such request; provided that, if the Effectiveness Date falls on a
Saturday, Sunday or any other day which shall be a legal holiday or a day on
which the Commission is authorized or required by law or other government
actions to close, the Effectiveness Date shall be the following Business Day.”
 

--------------------------------------------------------------------------------


 
(b)  Filing Date. Subject to Section 2(b) of the Registration Rights Agreement,
the Filing Date shall be extended to the date which is 30 days after the date of
this Amendment; provided that, if the Filing Date falls on a Saturday, Sunday or
any other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the Filing
Date shall be the following Business Day.
 
(c)  Notes. The definition of “Notes” in Section 1 of the Registration Rights
Agreement is hereby deleted in its entirety and the following new definition
shall be substituted in lieu thereof:
 
“ “Notes” means, collectively, each of the following, as the same may be amended
from time to time: (A) the senior secured convertible promissory notes issued to
the Purchasers pursuant to the Purchase Agreement, as amended, and (B) the
additional senior secured convertible promissory notes issued to the Purchasers
pursuant to that certain Note and Warrant Purchase Agreement, dated as of
September 21, 2007 (the “September Purchase Agreement”), by and between the
Company and the purchasers named therein, in the aggregate principal amount of
up to $3,600,000 on or about September 21, 2007 (the “Additional Notes”).”
 
(d)  Registrable Securities. The definition of “Registrable Securities” in
Section 1 of the Registration Rights Agreement is hereby deleted in its entirety
and the following new definition shall be substituted in lieu thereof:
 
“ “Registrable Securities” means the shares of Common Stock issuable (A) upon
conversion of the Notes, (B) upon exercise of the Warrants, and (C) upon
conversion of the Series C Preferred Stock.”
 
(e)  Series C Preferred Stock. The following new definition of “Series C
Preferred Stock” is hereby added to Section 1 of the Registration Rights
Agreement after the definition of “Securities Act” and before the definition of
“Special Counsel”:
 
“ “Series C Preferred Stock” means the Company’s Series C Convertible Preferred
Stock, par value $.0001 per share.”
 
(f)  Warrants. The definition of “Warrants” in Section 1 of the Registration
Rights Agreement is hereby deleted in its entirety and the following new
definition shall be substituted in lieu thereof:
 
“ “Warrants” means, collectively, each of the following, as the same may be
amended from time to time: (A) the warrants to purchase shares of Common Stock
issued to the Purchasers pursuant to the Purchase Agreement; (B) the warrants to
purchase shares of Common Stock issued to the Purchasers on or about September
21, 2007 as consideration for the amendment of the senior secured convertible
promissory notes issued to the Purchasers pursuant to the Purchase Agreement;
and (C) the warrants to purchase shares of Common Stock issued to the Purchasers
in connection with the purchase of the Additional Notes.”
 
2

--------------------------------------------------------------------------------


 
(g)  Resale Registration. Section 2 of the Registration Rights Agreement is
hereby deleted in its entirety and the following new section shall be
substituted in lieu thereof:
 
“2. Resale Registration.
 
(a) On or prior to the Filing Date the Company shall prepare and file with the
Commission a "resale" Registration Statement providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-1 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-1, in which case such registration shall be on another appropriate
form in accordance with the Securities Act and the rules promulgated
thereunder). The Company shall (i) not permit any securities other than the
Registrable Securities and the securities to be listed on Schedule II hereto to
be included in the Registration Statement and (ii) use its best efforts to cause
the Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event prior to the
Effectiveness Date, and to keep such Registration Statement continuously
effective under the Securities Act until such date as is the earlier of (x) the
date when all Registrable Securities covered by such Registration Statement have
been sold or (y) the date on which the Registrable Securities may be sold
without any restriction pursuant to Rule 144(k) as determined by the counsel to
the Company pursuant to a written opinion letter, addressed to the Company's
transfer agent to such effect (the "Effectiveness Period"). If at any time and
for any reason, an additional Registration Statement is required to be filed
because at such time the actual number of shares of Common Stock into which the
Notes are convertible, the Warrants are exercisable plus the number of shares of
Common Stock, and the shares of Common Stock into which the Series C Preferred
Stock is convertible exceeds the number of shares of Registrable Securities
remaining under the Registration Statement, the Company shall have fifteen (15)
Business Days to file such additional Registration Statement, and the Company
shall use its best efforts to cause such additional Registration Statement to be
declared effective by the Commission as soon as possible, but in no event later
than sixty (60) days after filing.
 
3

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything to the contrary set forth in this Section 2, in the
event the Commission does not permit the Company to register all of the
Registrable Securities in the Registration Statement because of the Commission’s
application of Rule 415 or the Commission requires the Company to either exclude
shares held by certain Holders or deem such Holders to be underwriters with
respect to their Registrable Securities, the Company shall register in the
Registration Statement such number of Registrable Securities as is permitted by
the Commission without naming such Holder as an underwriter (unless such Holder
agrees to be named as an underwriter), provided, however, that the number of
Registrable Securities to be included in such Registration Statement or any
subsequent registration statement shall be determined in the following order:
(i) first, the shares of Common Stock issuable upon conversion of the Notes
shall be registered on a pro rata basis among the holders of the Notes, (ii)
second, the shares of Common Stock issuable upon conversion of the Series C
Preferred Stock shall be registered on a pro rata basis among the holders of the
Series C Preferred Stock, and (iii) third, the shares of Common Stock issuable
upon exercise of (1) the Warrants, and (2) the securities listed on Schedule II
hereto, shall be registered on a pro rata basis among the holders of the
Warrants and such securities. In the event the Commission does not permit the
Company to register all of the Registrable Securities in the initial
Registration Statement, the Company shall use its commercially reasonable
efforts to file subsequent Registration Statements to register the Registrable
Securities that were not registered in the initial Registration Statement as
promptly as possible and in a manner permitted by the Commission. For purposes
of this Section 2(b), “Filing Date” means with respect to each subsequent
Registration Statement filed pursuant hereto, the later of (i) sixty (60) days
following the sale of substantially all of the Registrable Securities included
in the initial Registration Statement or any subsequent Registration Statement
and (ii) six (6) months following the effective date of the initial Registration
Statement or any subsequent Registration Statement, as applicable, or such
earlier or later date as permitted or required by the Commission. For purposes
of this Section 2(b), “Effectiveness Date” means with respect to each subsequent
Registration Statement filed pursuant hereto, the earlier of (A) the ninetieth
(90th) day following the filing date of such Registration Statement (or in the
event such Registration Statement is reviewed by the Commission, the one hundred
twentieth (120th) day following such filing date) or (B) the date which is
within three (3) Business Days after the date on which the Commission informs
the Company (i) that the Commission will not review such Registration Statement
or (ii) that the Company may request the acceleration of the effectiveness of
such Registration Statement and the Company promptly makes such request;
provided that, if the Effectiveness Date falls on a Saturday, Sunday or any
other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the
Effectiveness Date shall be the following Business Day.”


(h)  Liquidated Damages.
 
(i)  Section 7(d) of the Registration Rights Agreement is hereby deleted in its
entirety and the following new section shall be substituted in lieu thereof:
 
4

--------------------------------------------------------------------------------


 
“(d) Failure to File Registration Statement and Other Events. The Company and
the Purchasers agree that the Holders will suffer damages if the Registration
Statement is not filed on or prior to the Filing Date and not declared effective
by the Commission on or prior to the Effectiveness Date and maintained in the
manner contemplated herein during the Effectiveness Period or if certain other
events occur. The Company and the Holders further agree that it would not be
feasible to ascertain the extent of such damages with precision. Accordingly, if
(A) the Registration Statement is not filed on or prior to the Filing Date, or
(B) the Registration Statement is not declared effective by the Commission on or
prior to the Effectiveness Date, or (C) the Company fails to file with the
Commission a request for acceleration in accordance with Rule 461 promulgated
under the Securities Act within three (3) Business Days of the date that the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that a Registration Statement will not be "reviewed," or not subject
to further review, or (D) the Registration Statement is filed with and declared
effective by the Commission but thereafter ceases to be effective as to all
Registrable Securities at any time prior to the expiration of the Effectiveness
Period, without being succeeded immediately by a subsequent Registration
Statement filed with and declared effective by the Commission, or (E) the
Company has breached Section 3(n), or (F) trading in the Common Stock shall be
suspended or if, after initial quotation of the Common Stock on the OTC Bulletin
Board, the Common Stock is no longer quoted on the OTC Bulletin Board (or listed
on another principal exchange on which the Common Stock is traded) for any
reason for more than three (3) Business Days in the aggregate (any such failure
or breach being referred to as an "Event," and for purposes of clauses (A), (B)
and (E) the date on which such Event occurs, or for purposes of clause (C) the
date on which such three (3) Business Day period is exceeded, or for purposes of
clause (D) after more than fifteen (15) Business Days, or for purposes of clause
(F) the date on which such three (3) Business Day period is exceeded, being
referred to as "Event Date"), the Company shall pay an amount as liquidated
damages to each Holder in cash equal to (1) two percent (2.0%) for the first
calendar month (prorated for a shorter period) and (2) one percent (1.0%) for
each calendar month after the first calendar month (prorated for shorter
periods) of the Holder’s initial investment in the Notes and Series C Preferred
Stock, from the Event Date until the applicable Event is cured; provided,
however, that in no event shall the amount of liquidated damages payable at any
time and from time to time to any Holder pursuant to this Section 7(d) exceed an
aggregate of eighteen percent (18%) of the amount of the Holder’s initial
investment in the Notes and Series C Preferred Stock. The Company shall not be
liable for liquidated damages under this Agreement as to any Registrable
Securities which are not permitted by the Commission to be included in a
Registration Statement because of its application of Rule 415 until such time as
the provisions of this Agreement as to the Registration Statements required to
be filed pursuant to Section 2(b) are triggered, in which case the provisions of
this Section 7(d) shall once again apply, if applicable. In such case, the
liquidated damages shall be calculated to only apply to the percentage of
Registrable Securities which are permitted by the Commission to be included in
the Registration Statement. Notwithstanding anything to the contrary in this
Section 7(d), if (i) any of the Events described in clauses (A), (B), (C) or (D)
shall have occurred, (ii) on or prior to the applicable Event Date, the Company
shall have exercised its rights under Section 3(n) hereof and (iii) the
postponement or suspension permitted pursuant to such Section 3(n) shall remain
effective as of such applicable Event Date, then the applicable Event Date shall
be deemed instead to occur on the second Business Day following the termination
of such postponement or suspension. Liquidated damages payable by the Company
pursuant to this Section 7(d) shall be payable on the first (1st) business day
of each thirty (30) day period following the Event Date. Notwithstanding
anything to the contrary contained herein, (i) in no event shall any liquidated
damages be payable with respect to the Warrants or the Warrant Shares; and (ii)
this Section 7(d) shall not apply to, and shall have no force or effect with
respect to, any Holder that is an Insider Purchaser (as defined in, and listed
on, Exhibit A to the September Purchase Agreement).”


(ii)  Each of the Holders hereby waives any rights it may have to any liquidated
damages under Section 7(d) of the Registration Rights Agreement accruing on or
prior to the date of this Amendment.
 
5

--------------------------------------------------------------------------------


 
3.  Notices to the Company. The notices information for the Company in Section
7(f) of the Registration Rights Agreement is hereby deleted in its entirety and
the following new notices information be substituted in lieu thereof:
 
“Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Attention: Chief Executive Officer
Tel. No.: (312) 235-3888 x2053
Fax No.: (973) 391-1904
 
and
 
General Counsel
Glowpoint, Inc.
225 Long Avenue
Hillside, New Jersey 07205
Tel. No.: (312) 235-3888 x 2087
Fax No.: (973) 556-1272”
 
4.  Permitted Securities. Schedule II of the Registration Rights Agreement is
hereby amended by adding the following thereto:
 
“2. Shares of Common Stock issuable upon the exercise of placement agent
warrants issued to Burnham Hill Partners, its designees and assigns, prior to
the date hereof or in connection with the transactions contemplated by the
September Purchase Agreement.”
 
5.  Ratification. Except as expressly amended hereby, all of the terms,
provisions and conditions of the Registration Rights Agreement are hereby
ratified and confirmed in all respects by each party hereto and, except as
expressly amended hereby, are, and hereafter shall continue, in full force and
effect.
 
6.  Entire Agreement. This Amendment and the Registration Rights Agreement, as
amended, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements and
understandings, both written and oral, between the parties with respect thereto.
 
7.  Amendments. No amendment, supplement, modification or waiver of this
Amendment shall be binding unless executed in writing by all parties hereto.
 
8.  Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same instrument. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 
6

--------------------------------------------------------------------------------


 
9.  Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.
 
10.  Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

        GLOWPOINT, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
Signature Page to Amendment No. 1 to Registration Rights Agreement
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

        INVESTOR:  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

 
Signature Page to Amendment No. 1 to Registration Rights Agreement

 

--------------------------------------------------------------------------------

